ACCEPTED
                                                                                                                                     03-14-00765-CV
                                                                                                                                             5594663
                                                                                                                          THIRD COURT OF APPEALS
                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                 6/9/2015 9:24:03 AM
                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                              CLERK




                                                          June 9, 2015                                     RECEIVED IN
                                                                                                      3rd COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                           JUDITH R. BLAKEWAY
                                                                                                      6/9/2015 9:24:03 AM
                                                                                           210.250.6004
                                                                                           judith.blakeway@strasburger.com
                                                                                                         JEFFREY D. KYLE
                                                                                                                 Clerk
 Mr. Jeffrey D. Kyle, Clerk
 Third Court of Appeals
 P.O. Box 12547
 Austin, Texas 78711

           RE:       No. 03-14-00765-CV; Nancy Jo Rodriguez v. The Walgreen Company and Sara
                     Elizabeth McGuire; Third Court of Appeals, Austin Division

 Dear Mr. Kyle:

        Please note that I will be on vacation on the following dates and will be unavailable for
 hearings, settings or trials:

           August 31- September 11, 2015

         By copy of this letter, I am advising all attorneys of record of my vacation schedule and
 ask that they provide me the courtesy of scheduling hearings, discovery, and depositions at times
 convenient to all parties prior to or subsequent to the dates above-listed.

                                                             Respectfully submitted,

                                                              Is/ Judith R. Blakeway
                                                             JUDITH R. BLAKEWA Y
                                                             State Bar No. 02434400
                                                             judith.blakeway@,strasburger.com
                                                             CYNTHIA DAY GRIMES
                                                             State Bar No. 11436600
                                                             Cynthia. Grimes@stras burger .com
                                                             STRASBURGER & PRICE, LLP
                                                             2301 Broadway
                                                             San Antonio, Texas 78215
                                                             (21 0) 250-6003 Telephone
                                                             (210) 258-2706 Facsimile

                                                             ATTORNEYS FOR APPELLEES
                                                             THE WALGREEN COMPANY AND
                                                             SARA ELIZABETH MCGUIRE

 JRB/rmc

                                                      Strasburger & Price, LLP
2301 Broadway I San Antonio, Texas 78215- 1157 I 210.250.6000 tel I 210.250.6100 fax I www.strasburger.com
 1 B43'58lt!IP/SP~QY!Jll:llB/b6\}Qij(!s I Houston I San Antonio I New York I Washington, D.C. I Mexico City- Strasburger & Price, SC
Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
March 11,2014
Page 2


cc:       Lannie Todd Kelly
          Cynthia Day Grimes




1843551.1/SPSA/87282/0138/060915